El Juez Asociado Sk. AldRey
emitió la opinión del tribunal.
Presentada acusación en el Tribunal de Distrito de San Juan, Sección 2a. contra varias personas por ■ el delito de aco-metimiento y agresión grave porque, siendo personas robus-tas y de fuerzas corporales, acometieron y agredieroi*" al anciano Tomás Eosado tirándole con. piedras y dándole con las manos, fueron condenados los tres apelantes Eafael Eá-mírez, Teodomiro Eamírez y Manuel Eamírez. • ■ A
Como primer señalamiento de error se alega el de haber declarado sin lugar el tribunal inferior la excepción perento ria formulada contra la acusación por no especificar deta-lladamente en qué consistió el acometimiento y agresión-ni, ’a relación de cada uno de los acusados con el supuesto per-judicado.
La acusación claramente expr’esá que el acometimiento y agresión consistió en. que los acusados lanzaron piedras contra Tomás Eosado y le pegaron con las manos y,, pop consi-guiente, al imputar a todos, imputa a cada uno de ellos la *376comisión de esos hechos, no siendo, por tanto, necesaria mayor especificación.
También alegan como error que la acusación se presentó en el tribunal de distrito sin darles oportunidad para ser juzgados primeramente en el tribunal municipal. Esta cues-tión fué estudiada detenidamente y resuelta en contra de la proposición en el caso de El Pueblo v. Adorno, 17 D. P. R. 1102 y citado en otros posteriores.
El tercer motivo de error se funda en que no quedó pro-bado, que todos los acusados .eran personas robustas y de fuerzas corporales pues existían personas delicadas y enfer-mas como Manuel Silva, que murió poco después y el niño •José Maldonado.
Ninguna de estas dos personas fué' condenada, y, por con-siguiente, .el que ellas dos no fueran robustas y de fuerzas corporales no puede servir de base para que no se aprecie esa agravante en cuanto a las tres personas que fueron con-denadas y que son apelantes, que no se hallaban en el estado corporal de aquellas dos.
Los motivos cuarto y quinto del recurso son que no existió acometimiento y agresión sino el delito de turbar la paz, porque los testigos manifiestan que hubo un tumulto. Nos bastará decir que los tribunales no tienen que calificar los hechos por el juicio que de ellos formen los testigos sino de acuerdo con la ley, y como la prueba demostró que los ape-lantes verificaron actos de acometimiento y agresión contra •el anciano Tomás Bosado, no cometió el tribunal los errores que se le atribuyen.
La sentencia' debe ser confirmada.

Confirmada la sentencia ápelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciádos Wolf, del Toro y Hutchison.